Citation Nr: 0818794	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-11 722	)	DATE
	)
	)


THE ISSUE


Whether a March 18, 2005 decision of the Board of Veterans 
Appeals which denied an initial rating in excess of 10 
percent for tinnitus on an extraschedular basis, an initial 
compensable rating for bilateral hearing loss prior to July 
10, 2004, and an initial rating in excess of 20 percent for 
bilateral hearing loss on and after July 10, 2004, should be 
reversed or revised on the grounds of clear and unmistakable 
error.  


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from October 2005 and March 2006 motions from the 
veteran for revision or reversal on the grounds of clear and 
unmistakable error of a March 2005 Board decision which 
denied an initial rating in excess of 10 percent for tinnitus 
on an extraschedular basis, an initial compensable rating for 
bilateral hearing loss prior to July 10, 2004, and an initial 
rating in excess of 20 percent for bilateral hearing loss on 
and after July 10, 2004.  

Upon review of this case, it would appear that the veteran 
seeks, and may, in fact, have been granted service connection 
for Meniere's disease as secondary to his service-connected 
hearing loss and tinnitus.  Inasmuch as the issue of service 
connection for Meniere's disease has not been developed or 
certified for appellate review, it is not for consideration 
at this time.  It is, however, being referred to the RO for 
whatever action may at this time be appropriate.  


FINDINGS OF FACT

1.  In a March 18, 2005 decision, the Board denied an initial 
rating in excess of 10 percent for tinnitus on an 
extraschedular basis, an initial compensable rating for 
bilateral hearing loss prior to July 10, 2004, and an initial 
rating in excess of 20 percent for bilateral hearing loss on 
and after July 10, 2004.  

2.  The veteran has alleged that the Board's March 2005 
decision is in error, in that the Board failed to consider 
the issue of service connection for Meniere's disease as 
secondary to his service-connected hearing loss and tinnitus.  



CONCLUSION OF LAW

Because the requirements for a motion for reversal or 
revision of a decision based on clear and unmistakable error 
have not been met, the motion must be dismissed without 
prejudice to refiling.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1403, 20.1404(b) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On March 18, 2005, the Board issued a decision in which the 
veteran's claims for an initial rating in excess of 
10 percent for tinnitus on an extraschedular basis, an 
initial compensable rating for bilateral hearing loss prior 
to July 10, 2004, and an initial rating in excess of 
20 percent for bilateral hearing loss on and after July 10, 
2004, were denied.  In October 2005, and once again in March 
2006, there was received the veteran's motion alleging clear 
and unmistakable error in the Board's March 18, 2005 decision 
denying an initial rating in excess of 10 percent for 
tinnitus on an extraschedular basis, an initial compensable 
rating for bilateral hearing loss prior to July 10, 2004, and 
an initial rating in excess of 20 percent for bilateral 
hearing loss on and after July 10, 2004.  

Motions to review prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice at 38 C.F.R. § 20.1400 to 20.1411 
(2007).  Pursuant to 38 C.F.R. § 20.1404(b), the motion 
alleging clear and unmistakable error in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Nonspecific allegations of failure to 
follow regulations or failure to give due process, or any 
other general, nonspecific allegations of error, are 
insufficient to satisfy the requirements of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be dismissed without 
prejudice.  The Board notes that it has original jurisdiction 
to determine whether clear and unmistakable error exists in a 
prior final Board decision.  

38 C.F.R. § 20.1403 relates to what does and does not 
constitute clear and unmistakable error, and provides as 
follows:  

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be Reviewed.  (1) General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  

(2) Special Rule for Board Decisions Issued on or After July 
21, 1992.  For a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by the Department of 
Veterans Affairs (VA) not later than 90 days before such 
record was transferred to the Board for review in reaching 
that decision, provided that the documents could reasonably 
be expected to be part of the record.  

(c) Errors that Constitute Clear and Unmistakable Error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  

(d) Examples of Situations that are not Clear and 
Unmistakable Error:  

(1) Changed Diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.  

(2) Duty to Assist.  The Secretary's failure to fulfill the 
duty to assist.  

(3) Evaluation of Evidence.  A disagreement as to how the 
facts were weighed or evaluated.  

(e) Change in Interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statue or regulation.  [Authority:  
38 U.S.C.A. §§ 510(a), 7111 (West 2002)].  

The Board points out that a review for clear and unmistakable 
error in a prior Board decision must be based on the record 
and the law that existed when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's March 18, 2005 decision contains clear and 
unmistakable error.  That decision found that the veteran's 
service-connected tinnitus had not resulted in a marked 
interference with employment and/or frequent periods of 
hospitalization sufficient to warrant the assignment of an 
evaluation in excess of 10 percent on an extraschedular 
basis.  The decision further found that audiometric findings 
did not justify an initial compensable rating for bilateral 
hearing loss prior to July 10, 2004, or an evaluation in 
excess of 20 percent for that same disability on and after 
July 10, 2004.  

In his October 2005 and March 2006 motions, the veteran 
argued that the Board had committed "clear and unmistakable 
error" in failing to adjudicate the issue of service 
connection for Meniere's disease as secondary to the 
veteran's service-connected hearing and tinnitus.  Such an 
allegation, however, does not constitute a valid claim of 
clear and unmistakable error.  As stated by the United States 
Court of Appeals for Veterans Claims (Court), for clear and 
unmistakable error to exist:  

"[e]ither the correct facts, as they were 
known at that time, were not before the 
adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied;" (2) the 
error must be "undebatable" and of the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made;" and (3) a 
determination that there was clear and 
unmistakable error must be based on the 
record and law that existed at the time 
of the prior adjudication in question.  
See Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) [quoting Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992)].  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of clear and 
unmistakable error.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  A disagreement as to how the 
Board evaluated the facts is inadequate to raise a claim of 
clear and unmistakable error.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995).  

In this respect, the veteran has raised a generic allegation 
of error concerning the March 2005 Board decision, but not 
necessarily any discrete issue of clear and unmistakable 
error.  In point of fact, he has alleged that the March 2005 
decision was the product of error essentially because it 
failed to consider the issue of secondary service connection 
for Meniere's disease.  This argument constitutes 
disagreement only as to the issue or issues over which the 
Board had jurisdiction, and, as such, cannot provide a basis 
for a finding of clear and unmistakable error.  Nor do the 
veteran's allegations of a failure in the "duty to assist" in 
failing to address the issue of secondary service connection 
for Meniere's disease rise to such a level.  See 
38 C.F.R. § 20.1403(d)(3) (2007); see also Luallen, supra.  

With regard to the potential for further development of the 
veteran's claim, as would possibly be required under the 
Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100-5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326(a) (2007), the Board notes that the Court 
has held that the VCAA is not applicable to claims of clear 
and unmistakable error, inasmuch as clear and unmistakable 
error claims are not conventional appeals, but, rather, 
requests for revision of previous decisions.  As such, 
veterans alleging clear and unmistakable error are not 
"claimants," and a "claimant," as defined by 
38 U.S.C.A. § 5100 (West 2002), cannot encompass a person 
seeking a revision of a final decision based upon clear and 
unmistakable error pursuant to 38 U.S.C.A. §§ 5109(A) and 
7111 (West 2002).  As a consequence, VA's duties to notify 
and assist contained in the VCAA are not applicable to clear 
and unmistakable error motions.  Livesay v. Principi, 
15 Vet. App. 165 (2001).  

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
March 18, 2005 decision by the Board.  Accordingly, in the 
absence of any additional allegations, the motion is 
dismissed without prejudice for the veteran to refile.  


ORDER

The motion is dismissed without prejudice to refiling.   


                       
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(b) (2007) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2007).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.




